DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between distinct species , as set forth in the Office action mailed on 10/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 2, directed to species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a method for forming an output buffer of a source driver, comprising: providing a P-type substrate; forming a forming a first N-type well doped region and a second N-type well doped region, wherein the first and second N-type well doped regions respective on opposite sides of the P-type well doped region; forming a first isolation feature in the first N-type well doped region; forming a second isolation feature in the second N-type well doped region; forming a gate structure on the P-type substrate, wherein the gate structure entirely covers the P-type well doped region, and covers a portion of the first and second N-type well doped regions; performing a first threshold voltage adjusting implantation process on a portion of the P-type well doped region; and performing a second device threshold voltage adjusting implantation process on the portion of the P-type well doped region, so that the threshold voltage (Vt) of the output buffer is adjusted equal to or less than 0.5 volts (V) (see previous office action).
However, the prior art does not explicitly disclose nor render obvious all of the limitations above and additionally wherein the gate structure entirely covers the first and second isolation features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim 1 is objected to because of the following informalities:  claim 1 recites “forming a first N-type well doped region and a second N-type well doped region, wherein the first and second N-type well doped regions respective on opposite sides of the P-type well doped region”. The underlined portion is grammatically incorrect.  Appropriate correction is required.
Suggested correction: “forming a first N-type well doped region and a second N-type well doped region, wherein the first and second N-type well doped regions are on opposite sides of the P-type well doped region”.

Claim 6 is objected to because of the following informalities:  claim 6 recites “wherein the first isolation features is disposed between the first N-type heavily doped region and the P-type well doped region, and the second isolation features is disposed between the second N-type heavily doped region and the P-type well doped region.” The underlined portion is grammatically incorrect.  Appropriate correction is required.
Suggested correction: “wherein the first isolation feature is disposed between the first N-type heavily doped region and the P-type well doped region, and the second isolation feature is disposed between the second N-type heavily doped region and the P-type well doped region.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0005752 A1 (Helm) teaches forming a mask over the entire P-type well region and adjacent isolation regions 14 while performing a first threshold implant but Helm does not teach that this mask is a gate structure.

    PNG
    media_image1.png
    227
    501
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812